13 N.Y.2d 1104 (1963)
John Bennett, Jr., an Infant, by John Bennett, Sr., His Guardian ad Litem, Appellant,
v.
Board of Education of the City of New York, Respondent.
Court of Appeals of the State of New York.
Argued November 18, 1963.
Decided December 30, 1963.
Benjamin H. Siff, S. George Pascale and Henry L. Finkelstein for appellant.
Leo A. Larkin, Corporation Counsel (John A. Murray and Seymour B. Quel of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI.
Judgment affirmed, without costs; no opinion.